Case: 1:19-cv-02170 Document #: 929-2 Filed: 02/23/21 Page 1 of 3 PageID #:20788
2/15/2021      Case: 1:19-cv-02170     Document
                               First Ethiopian          #: 929-2
                                               Airlines Flight       Filed:
                                                               302 Boeing     02/23/21
                                                                          737 MAX          Page
                                                                                  8 Settlement    2 of 3| Airways
                                                                                               Announced  PageID     #:20789
                                                                                                                  Magazine


    First Ethiopian Airlines Flight 302 Boeing 737
    MAX 8 Settlement Announced
    By John Huston - December 15, 2020




    MIAMI – Ribbeck Law Chartered (Ribbeck) today announced the rst settlement of
    lawsuits led against airplane manufacturer Boeing by victims of the crash of
    Ethiopian Airlines (ET) Flight 302.

    In a press release, the rm said that this is the rst ET Air Flight 302 case to settle
    from dozens of lawsuits led in US Federal Court in Chicago against Boeing by
    Ribbeck. Lawsuits were led on behalf of victims’ families in the aftermath of two
    fatal crashes involving the same Boeing 737 Max 8 model plane.

    Ribbeck, with headquarters in Chicago, IL, also home of Boeing, has sought
    reasonable and fair compensation for the families of the victims of these tragedies.
    Ms. Kelly Wood-Prince of Ribbeck remarked, “While the amounts cannot be
    disclosed, as they are con dential, we are pleased with the results.”

    Wood-Prince added, “We believe Boeing has compensated our families fairly,
    reasonably, and timely. We didn’t want the families to wait for years and years of
    litigation. It is important to note that no amount of money will bring our clients’
    beloved family members back.”




https://airwaysmag.com/airlines/first-ethiopian-airlines-flight-302-max-8-settlement                                           1/4
2/15/2021      Case: 1:19-cv-02170     Document
                               First Ethiopian          #: 929-2
                                               Airlines Flight       Filed:
                                                               302 Boeing     02/23/21
                                                                          737 MAX          Page
                                                                                  8 Settlement    3 of 3| Airways
                                                                                               Announced  PageID     #:20790
                                                                                                                  Magazine




    Mr. Manuel von Ribbeck, of Ribbeck, stated, “Boeing is changing the way it operates
    and is trying to make its 737 Boeing Max 8 model safer. That is all that the families
    have ever wanted. We are pleased justice has been done in this case. It is time for
    forgiveness and to look to the future.”




    Ribbeck Law Chartered Founding Partner Manuel von Ribbeck (left), Igeria & Ngugi Advocates Head of Litigation David
    Njoroge and Global Managing Director of Ribbeck Law Chartered’s Air Disasters Global Insurance Claims Deon Botha. Ribbeck
    Law Chartered, representing most of the victims of Boeing 737 Max 8 crashes against Boeing has settled the first case from
    the Ethiopian Air Flight ET302 plane crash filed by Kenyan families resulting in a multimillion-dollar compensation. Photo:
    Ribbeck Law.



    Boeing 737 MAX Final Report


    The nal report on the Boeing 737 MAX 8 found “repeated and serious failures” by
    Boeing and identi ed several key factors contributing to the Boeing 737 MAX 8
    crash. These included design aws and pro t and production priorities at the
    expense of safety.

    The report laid out numerous disturbing revelations about how Boeing—under
    pressure to compete with Airbus and deliver pro ts for Wall Street—escaped
    scrutiny from the FAA, withheld critical information from pilots, and ultimately put
    planes into service that killed 346 innocent people in the two separate crashes.




https://airwaysmag.com/airlines/first-ethiopian-airlines-flight-302-max-8-settlement                                              2/4
